LOVELY, J.
Upon tbe pleadings in this case defendants moved for judgment, wbicb was ordered in tbeir favor, and duly entered. Plaintiff appeals from tbe judgment.
Tbe substantive facts disclosed in tbe issues alleged are as follows: About May 15, 1900, a young man disappeared from bis borne near Caledonia, in Houston county, wbicb caused considerable excitement, many people believing that be bad been murdered. Tbe defendants were tbe commissioners of Houston county, and at tbe regular July session for tbe year 1900 tbe county board, as a part of its proceedings, in good faith, and upon tbe advice of tbe county attorney, adopted a resolution, tbe material portions of wbicb we here quote:
“Be it resolved that we, tbe undersigned county commissioners of Houston Co., Minn., will pay tbe following reward on tbe following conditions: $50.00 to tbe person who finds and proves to us that tbe missing man John Peter SacMary is alive. $100.00 to tbe person or persons who find and identify tbe body in case he is dead.”
Tbe resolution was entered at length under proper date as a part of tbe proceedings of tbe board, and was thus formally signed by tbe defendants:
“A. J. Yon Arx, Chairman.
Francis Duffy,
C. Rasmussen,
A. H. Belding,
O. H. Newhouse,
CÓ. Commissioners, Houston Co., Minn.”
After being attested by tbe signature and seal of tbe county auditor, it was then published in a newspaper issued at the county seat. It further appears that tbe plaintiff, a few days afterwards, found tbe dead body of tbe missing man in tbe woods. He saw tbe published resolution, and notified tbe public authorities, by whom the body was identified. At subsequent sessions of tbe board' plaintiff presented a properly verified bill against tbe county, *300claiming $100 for the finding and identification of the body, which was ultimately rejected, through the advice of a new county attorney, upon the ground that the bill was not a legal charge upon the public funds. The plaintiff then brought this action against defendants to recover the sum named upon the theory that the members of the board were individually liable therefor.
The trial court disposed of the motion for judgment upon the view that the facts above set forth established that the county board, under a mistaken view of their authority, had offered a reward for the discovery of a missing person supposed to have been foully dealt with, but that such offer did not subject its members to the personal liability claimed. Conceding that the county board intended to act in their public capacity when promulgating this offer, the conclusion of the court was undoubtedly correct, for “when public agents in good faith contract with parties having full knowledge of the extent of their authority, or who have equal means of knowledge with themselves, they do not become individually liable unless the intent to incur a personal responsibility is clearly expressed, although it should be found that through ignorance of the law they may have exceeded their authority.” Sanborn v. Neal, 4 Minn. 83 (126); First Nat. Bank of Detroit v. Board of Commrs. of Becker Co., 81 Minn. 95, 83 N. W. 468.
While it is insisted that by the form of the resolution the reward appears to have been the act of the commissioners individually, we are quite clear that the admitted facts show it was not so intended. The resolution is criticised for not stating that the offer was made “as a board,” or “for the board,” to indicate such an intent; yet no other conclusion can be derived from the terms actually adopted than that it was a public act, without such qualification. The offer was made in good faith under the advice of the county attorney, and in the form of a resolution passed at a session of the board as a part of its ordinary proceedings, then signed by the county auditor, who is the clerk of the board, then attested by his seal, and published, presumably under G. S. 1894, § 671, which provides that
*301“County commissioners shall have and use the seal of the auditor of their county as their common seal, * ' * * and shall cause their official proceedings of each session to be published in some newspaper printed and published in their county.”
Although it would have been more formal to have stated in the resolution that the offer was made for the county, we have no. doubt that it otherwise sufficiently appears therein that the reward was intended to be made officially, and that it was not the purpose of the members of the board to incur a personal obligation for what was erroneously supposed to have been a public duty. Neither the legal understanding nor common sense of an ordinary layman could have been misled as to the purpose of the resolution in that respect. The plaintiff himself interpreted its meaning correctly when he made his claim against the county, and it does not follow, because the county is not bound by such offer, that the commissioners are liable thereon individually.
Judgment affirmed.